DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20100156955) in view of Cheong et al. (US 20120194763).
Regarding claim 21, Kimura discloses (Figs. 1A-20H) an electronic apparatus comprising: a liquid crystal display panel (1012) that has a different transmission wavelength characteristics depending on a viewing direction and uses a backlight (1002, 1103) and reflection of an external incidence ray (section 0140; dimming process by controlling the amount of transmission of light to be reflected from external incidence rays as well as the backlight); a backlight unit that is set in an illumination mode in which the backlight including light rays of two or more wavelength ranges is illuminated or a non-illumination mode in which the backlight is not illuminated (sections 0023, 0047, 0057, 0262); and a display controller (5361, 5365) that displays information on the liquid crystal display panel by setting one of a shielding region which shields the backlight and the external incidence ray and a transmission region which transmits the backlight and the external incidence ray as an information display region and 
Kimura does not explicitly disclose reflection of an external incidence ray as a light source. 
Cheong discloses (sections 0084-0090) reflection of an external incidence ray as a light source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cheong so that gray inversion can be reduced.
Regarding claim 22, Kimura discloses (Figs. 1A-20H) the display controller (5361) determines which of the information display region and the background region is larger, and performs the first display control and the second display control based on a result of the determination (sections 0269-0274, 0293-0299).
Regarding claim 23, Kimura discloses (Figs. 1A-20H) the liquid crystal display panel uses a TN type liquid crystal (sections 0026, 0262, 0276, 0344).
Regarding claim 24, Kimura discloses (Figs. 1A-20H) the backlight unit uses LED (1002) as a light source of the backlight (sections 0234-0236).

Regarding claim 26, Kimura discloses (Figs. 1A-20H) the display controller (5361, 5635) controls LED having outputs of two different wavelength ranges (sections 0234-0236, 0295-0296).
Regarding claim 27, Kimura discloses (Figs. 1A-20H) the display controller (5361, 5635) independently sets the shielding region and the transmission region for each dot of the liquid crystal display panel (Figs. 1A-9; sections 0116-0151, 0234-0236, 0295-0297).
Regarding claim 28, Kimura discloses (Figs. 1A-20H) the display controller (5361, 5635) displays operation state information indicating an operation state of the electronic apparatus on the liquid crystal display panel (Figs. 1A-9; sections 0116-0151, 0234-0236, 0295-0297).
Regarding claim 29, Kimura discloses (Figs. 1A-20H) an imaging apparatus comprising: a display monitor (5001) on which a subject image is displayed; a liquid crystal display panel (1012) that has different transmission wavelength characteristics depending on a viewing direction and uses a backlight (sections 0023, 0047, 0262) and reflection of an external incidence ray (section 0140; dimming process by controlling the amount of transmission of light to be reflected from external incidence rays as well as the backlight); a backlight unit (1002, 1103) that is set in an illumination mode in which the backlight including light rays of two or more wavelength ranges is illuminated or a non-illumination mode in which the backlight is not illuminated (sections 0023, 0047, 0057, 0262); and a display controller (5361, 5365) that displays information on the liquid crystal display panel by setting one of a shielding region which shields the backlight and the external incidence ray and a transmission region which transmits the backlight and the external incidence ray as an information display region and 
Kimura does not explicitly disclose reflection of an external incidence ray as a light source. 
Cheong discloses (sections 0084-0090) reflection of an external incidence ray as a light source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cheong so that gray inversion can be reduced.
Regarding claim 30, Kimura discloses (Figs. 1A-20H) the display controller (5361) determines which of the information display region and the background region is larger, and performs the first display control and the second display control based on a result of the determination (sections 0269-0274, 0293-0299).
Regarding claim 31, Kimura discloses (Figs. 1A-20H) the display monitor (5001) is arranged on a first surface of the imaging apparatus and the liquid crystal display panel (5002) is arranged on a second surface of the imaging apparatus on which a dial (controls in Figs. 19F, 20B) and/or a release button is arranged.

Regarding claim 33, Kimura discloses (Figs. 1A-20H) the liquid crystal display panel uses a TN type liquid crystal (sections 0026, 0262, 0276, 0344).
Regarding claim 34, Kimura discloses (Figs. 1A-20H) a display control method of an electronic apparatus comprising a liquid crystal display panel (1012) that has a different transmission wavelength characteristics depending on a viewing direction and uses a backlight (sections 0023, 0047, 0262) and reflection of an external incidence ray (section 0140; dimming process by controlling the amount of transmission of light to be reflected from external incidence rays as well as the backlight), and a backlight unit (1002, 1103) that is set in an illumination mode in which the backlight including light rays of two or more wavelength ranges is illuminated or a non-illumination mode in which the backlight is not illuminated (sections 0023, 0047, 0057, 0262), the method comprising: a display control step of displaying information (5121, 5122) on the liquid crystal display panel by setting one of a shielding region which shields the backlight and the external incidence ray and a transmission region which transmits the backlight and the external incidence ray as an information display region and setting the other one as a background region, wherein the display control step performs first display control in which a region having a larger area of the information display region and the background region is set as the shielding region and a region having a smaller area is set as the transmission region in the non-illumination mode, and performs second display control in which the region having the larger area of the information display region and the background region is set as the 
Kimura does not explicitly disclose reflection of an external incidence ray as a light source. 
Cheong discloses (sections 0084-0090) reflection of an external incidence ray as a light source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cheong so that gray inversion can be reduced.
Regarding claim 35, Kimura discloses (Figs. 1A-20H) in the display control step, which of the information display region and the background region is larger is determined, and the first display control and the second display control are performed based on a result of the determination (Figs. 1A-9, 13A-13C; sections 0116-0151, 0234-0236, 0295-0297).
Regarding claim 36, Kimura discloses (Figs. 1A-20H) the liquid crystal display panel uses a TN type liquid crystal (sections 0026, 0262, 0276, 0344). 
Regarding claim 37, Kimura discloses (Figs. 1A-20H) a non-transitory computer readable medium for storing a display control program causing the electronic apparatus to perform the display control method (sections 0023, 0107, 0294-0298).
Regarding claim 38, Kimura does not necessarily disclose the light source in a region where transmitted light of the backlight is not used is the external incidence ray. 
Cheong discloses (sections 0084-0090, 0107-0108) the light source in a region where transmitted light of the backlight is not used is the external incidence ray. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cheong so that gray inversion can be reduced or effectively prevented.

Regarding claim 40, Kimura discloses (Figs. 1A-20H) the backlight is uniformly illuminated (section 0220, 0255, 0258; “uniform planar light source”).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Cheong in view of Yoshida (US 20080284719).
Regarding claim 41, Kimura does not necessarily disclose the information is displayed in binary tone. 
Kimura discloses (sections 0353-0354) various applications of information displayed. Yoshida discloses (sections 0253, 0265, 0290, 0608, 0729) the information is displayed in binary tone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of to control the brightness of each unit region included in a backlight.
Response to Arguments
Applicant’s arguments, see REMARKS, filed October 28, 2021, with respect to the rejection of claims 21-41 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kimura, Cheong, and Okamoto.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871